—Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered September 3, 1993, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that there was no probable cause to arrest him and to search the wall behind him where the police found three bags of crack cocaine. The defendant also contends that the police officers’ trial testimony was patently tailored to meet constitutional objections. However, the defendant is raising these issues for the first time on appeal. Thus, the defendant has waived his right to judicial determination of these issues (see, CPL 710.70 [3]; People v Underwood, 126 AD2d 584; People v Manners, 118 AD2d 734).
*572The jury’s verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). It is well settled that the resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). O’Brien, J. P., Ritter, Santucci and Friedmann, JJ., concur.